                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                            8:18-CR-151

vs.                                          FINAL ORDER OF FORFEITURE

DANIEL ALFREDA PANTOJA-
SERNA,

                   Defendant.


      This matter is before the Court on the plaintiff's Motion for Final Order
of Forfeiture (filing 48). On October 3, 2018, the Court entered a Preliminary
Order of Forfeiture (filing 42) pursuant to 21 U.S.C. § 853, based upon the
defendant's plea of guilty to knowingly and intentionally distributing
methamphetamine in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1), and his
admission of the forfeiture allegation contained in the indictment. Filing 36 at
6; filing 37 at 1. By way of the preliminary order of forfeiture, the defendant's
interest in $48,240.00 in United States currency seized on June 1, 2018 was
forfeited to the United States. Filing 42.
      As directed by the order, a Notice of Criminal Forfeiture was posted
beginning on October 4, 2018, on an official Internet government forfeiture
site, www.forfeiture.gov, for at least 30 consecutive days, as required by Supp.
Admiralty and Maritime Claims R. G(4)(a)(iii)(B). A Declaration of Publication
(filing 47) was filed on December 3, 2018. The Court has been advised by the
plaintiff that no petitions have been filed, and from a review of the Court file,
the Court finds no petitions have been filed.
IT IS ORDERED:


1.   The plaintiff=s Motion for Final Order of Forfeiture (filing 48)
     is granted.


2.   All right, title, and interest in and to the $48,240.00 in
     United States currency held by any person or entity are
     forever barred and foreclosed.


3.   The currency is forfeited to the plaintiff.


4.   The plaintiff is directed to dispose of the currency in
     accordance with law.


Dated this 22nd day of January, 2019.

                                      BY THE COURT:



                                      John M. Gerrard
                                      Chief United States District Judge




                               -2-
